Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Walters on 6/10/2022.

The application has been amended as follows: 

***BEGIN EXAMINER’S AMENDMENT***

AMENDMENTS TO THE CLAIMS
1. (Currently Amended) A computer-implemented method executable by a computer having a processor to automatically process a series of interrelated objects in an original database that are described by metadata of a data source to thereby automatically migrate a portion of the original database to a separate database, the method comprising:
receiving, by the computer, the metadata of the original database from the data source, wherein the metadata describes an extracted portion of the original database that is being extracted to the separate database; 
creating, by the processor of the computer, a cyclic directed graph of the original database based upon the metadata; 
automatically identifying, by the processor of the computer based upon the directed graph, nodes in the metadata that represent the objects and edges in the metadata that represent the dependent relationships between the objects in the extracted portion of the original database; 
automatically evaluating the edges of the cyclic directed graph by the processor to thereby determine when cyclic relationships corresponding to circular dependencies between nodes in the extracted portion and nodes that are not in the extracted portion exist in the metadata; 
prior to performing a topological sort, when the processor determines that one or more cyclic relationships exist between nodes in the extracted portion and nodes that are not in the extracted portion in the metadata, the processor temporarily removing the one or more cyclic relationships between nodes in the extracted portion and nodes that are not in the extracted portion by temporarily removing edges that point from a node of the nodes in the extracted portion having a highest number of edges pointing to other nodes first, temporarily storing the removed edges and converting the cyclic directed graph to an acyclic directed graph; 
topologically sorting the acyclic directed graph, by the processor of the computer in a first pass, to create a sorted listing of the nodes, wherein the sorted listing removes the temporarily removed edges having the one or more cyclic relationships between nodes in the extracted portion and nodes that are not in the extracted portion;
separating the original database so that the extracted portion of the original database identified in the metadata is removed from the original database to the separate database; and 
after separating the original database, the processor of the computer evaluating the sorted listing of nodes in a second pass to thereby restore the temporarily-stored edges having the one or more temporarily removed cyclic relationships.

2-4. (Canceled)

5. (Original) The computer-implemented method of claim 1, further comprising:
determining at least one cycle in the graph based on a depth-first analysis, and wherein the converting the graph is based on the at least one cycle.

6. (Original) The computer-implemented method of claim 1, wherein the converting the graph comprises: 
determining that at least one cycle of the graph can be broken; and 
selectively breaking the at least cycle of the graph by selectively removing an edge.

7. (Original) The computer-implemented method of claim 6, wherein the determining that at least one cycle can be broken is based on a number of references to objects participating in the cycle.

8. (Original) The computer-implemented method of claim 6, wherein the converting the graph further comprises: 
selectively storing the at least one cycle from the graph.

9. (Original) The computer-implemented method of claim 8, further comprising updating the sorted list based on the stored at least one cycle.

10. (Previously Presented) The computer-implemented method of claim 1, further comprising mapping the metadata to the objects of the listing, and generating a report that includes the metadata.

11. (Original) The computer-implemented method of claim 1, wherein the data source is a multi-tenant database.

12. (Previously Presented) The computer-implemented method of claim 1, further comprising making a copy of the metadata for an organization.

13. (Currently Amended) A computer program product for separating a portion of an original database maintained by a data source to a separate database, the computer program product comprising: 
a tangible storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing an automated process comprising: 
receiving, by the computer, the metadata of the original database from the data source, wherein the metadata describes an extracted portion of the original database that is being extracted to the separate database; 
creating, by the processor of the computer, a cyclic directed graph of the original database based upon the metadata; 
automatically identifying, by the processor of the computer based upon the directed graph, nodes in the metadata that represent the objects and edges in the metadata that represent the dependent relationships between the objects in the extracted portion of the original database; 
automatically evaluating the edges of the cyclic directed graph by the processor to thereby determine when cyclic relationships corresponding to circular dependencies between nodes in the extracted portion and nodes that are not in the extracted portion exist in the metadata; 
prior to performing a topological sort, when the processor determines that one or more cyclic relationships exist between nodes in the extracted portion and nodes that are not in the extracted portion in the metadata, the processor temporarily removing the one or more cyclic relationships between nodes in the extracted portion and nodes that are not in the extracted portion by temporarily removing edges that point from a node of the nodes in the extracted portion having a highest number of edges pointing to other nodes first, temporarily storing the removed edges and converting the cyclic directed graph to an acyclic directed graph; 
topologically sorting the acyclic directed graph, by the processor of the computer in a first pass, to create a sorted listing of the nodes, wherein the sorted listing removes the temporarily removed edges having the one or more cyclic relationships between nodes in the extracted portion and nodes that are not in the extracted portion;
separating the original database so that the extracted portion of the original database identified in the metadata is removed from the original database to the separate database; and 
after separating the original database, the processor of the computer evaluating the sorted listing of nodes in a second pass to thereby restore the temporarily-stored edges having the one or more temporarily-removed cyclic relationships.

14. (Original) The computer program product of claim 13, wherein the processing the metadata comprises processing the metadata to determine a directed graph, and wherein the converting the graph comprises converting the directed graph from a cyclic directed graph to an acyclic directed graph.

15. (Original) The computer program product of claim 13, further comprising: 
determining at least one cycle in the graph based on a depth-first analysis, and wherein the converting the graph is based on the at least one cycle.

16. (Original) The computer program product of claim 13, wherein the converting the graph comprises: 
determining that at least one cycle of the graph can be broken; and 
selectively breaking the at least cycle of the graph by selectively removing an edge.

17. (Original) The computer program product of claim 16, wherein the converting the graph further comprises: 
selectively storing the at least one cycle of the graph.

18. (Original) The computer program product of claim 17, wherein the determining that at least one cycle can be broken is based on a number of references to objects participating in the cycle.

19. (Previously Presented) The computer program product of claim 14, wherein the converting the graph comprises: 
determining that at least one cycle cannot be broken; 
selectively removing the at least one cycle from the graph; and 
wherein the sorted list is updated based on the removed at least one cycle.

20. (Canceled)

21. (Previously Presented) The computer program product of claim 14 wherein the automated process further comprises providing a report that includes the restored sorted listing of nodes remaining in the original database.

22. (Previously Presented) The computer-implemented method of claim 1 further comprising providing a report that includes the restored sorted listing of nodes remaining in the original database.

***END EXAMINER’S AMENDMENT***

Allowable Subject Matter
Claims 1, 5-19, and 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In view of the paragraphs 14-15 in the applicant’s published specification, the tangible storage medium of claims 13-19 and 21 is limited to be non-transitory short term storage or non-transitory long term storage.
The claims have been found to not be merely an abstract idea as defined under 35 USC 101.  The invention relates to data processing systems and associated processes for improving the efficiency of data handling for a volume of data that would not be practically performed with a human mind.  As depicted in the paragraph 12 in the applicant’s published specification, the claimed invention improves the existing technologies in, for example, dividing a large database that has a very large number of interrelated entities for partial migration or separation.

The claims as amended present a computer-implemented method and program product executable by a computer having a processor to automatically process a series of interrelated objects in an original database that are described by metadata of a data source to thereby automatically migrate a portion of the original database to a separate database, the method comprising: receiving, by the computer, the metadata of the original database from the data source, wherein the metadata describes an extracted portion of the original database that is being extracted to the separate database; creating, by the processor of the computer, a cyclic directed graph of the original database based upon the metadata; automatically identifying, by the processor of the computer based upon the directed graph, nodes in the metadata that represent the objects and edges in the metadata that represent the dependent relationships between the objects in the extracted portion of the original database; automatically evaluating the edges of the cyclic directed graph by the processor to thereby determine when cyclic relationships corresponding to circular dependencies between nodes in the extracted portion and nodes that are not in the extracted portion exist in the metadata; prior to performing a topological sort, when the processor determines that one or more cyclic relationships exist between nodes in the extracted portion and nodes that are not in the extracted portion in the metadata, the processor temporarily removing the one or more cyclic relationships between nodes in the extracted portion and nodes that are not in the extracted portion by temporarily removing edges that point from a node of the nodes in the extracted portion having a highest number of edges pointing to other nodes first, temporarily storing the removed edges and converting the cyclic directed graph to an acyclic directed graph; topologically sorting the acyclic directed graph, by the processor of the computer in a first pass, to create a sorted listing of the nodes, wherein the sorted listing removes  the temporarily removed edges having the one or more cyclic relationships between nodes in the extracted portion and nodes that are not in the extracted portion; separating the original database so that the extracted portion of the original database identified in the metadata is removed from the original database to the separate database; and after separating the original database, the processor of the computer evaluating the sorted listing of nodes in a second pass to thereby restore the temporarily-stored edges having the one or more temporarily removed cyclic relationships.  While migrating a series of interrelated objects in an original database to  another database is generally well known in the art, when claimed as a whole, the prior art does not explicitly teach the inventions specific process of utilizing the metadata to create a cyclic directed graph followed by the processes of node/edge evaluation, temporarily removing edges from the nodes with the highest number of edges first, sorting, separating, and restoring the directed graph as described in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        6/10/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152